
	

113 S2820 IS: Garden Valley Withdrawal Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2820
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Reid introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the withdrawal of certain Federal land in Garden Valley, Nevada.
	
	
		1.Short title
			This Act may be cited as the
		  Garden Valley Withdrawal Act.
		2.Garden Valley, Nevada, WithdrawalSubject to valid existing rights in existence on the date of enactment of this Act, the
			 approximately 805,100 acres of Federal land generally depicted on the map
			 entitled Garden Valley Withdrawal Area and dated July 11, 2014, is withdrawn from—(1)entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
			
